*226OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of driving while intoxicated. Punishment was assessed at one year in jail, probated, and a fine of $750.00. The Court of Appeals reversed, holding that the trial court erred in failing to include appellant’s requested jury instruction. Gifford v. State, 793 S.W.2d 48 (Tex.App. —Dallas 1990). We granted the State’s petition for discretionary review to determine the correctness of the Court of Appeals’ holding.
We have reconsidered the issues raised and find that the Court of Appeals reached the correct result. We decline to comment on the language or reasoning of the lower court. State’s petition for discretionary review was improvidently granted and is accordingly dismissed.